 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          FRANTZ SAMSON,                                CASE NO. C19-0175JLR

11                               Plaintiff,               ORDER
                   v.
12
            UNITEDHEALTHCARE
13
            SERVICES INC.,
14
                                 Defendant.
15
            Before the court is Plaintiff Frantz Samson and Defendant UnitedHealthCare
16
     Services, Inc.’s stipulated motion to extend case management deadlines. (Mot. (Dkt.
17
     # 50).) The court has considered the stipulated motion, the relevant portions of the
18
     record, and the applicable law. Being fully advised, the court GRANTS the motion. The
19
     court finds that there is good cause to extend the case schedule as follows:
20
     //
21
     //
22


     ORDER - 1
 1
                       EVENT                    CURRENT DEADLINE           REVISED DEADLINE
 2      Plaintiff’s disclosure of experts         October 4, 2019          November 13, 2019
        related to class certification
 3
        Defendant’s disclosure of experts        November 1, 2019          December 11, 2019
 4      related to class certification

 5      Plaintiff’s disclosure of rebuttal       December 2, 2019             January 6, 2019
        experts
 6
        Deadline to complete expert             December 20, 2019            January 17, 2019
 7      depositions

 8      Plaintiff’s motion for class             January 17, 2020            January 31, 2019
        certification due
 9
        Defendant’s class certification          February 14, 2020          February 28, 2019
        response due
10
        Plaintiff’s class certification reply    February 28, 2020            March 13, 2019
11      due
12      Noting Date for Plaintiff’s              February 28, 2020            March 13, 2019
        motion for class certification
13
     Although the court finds good cause to grant the parties’ stipulated motion, the court
14
     notes that this is the third extension to the class certification schedule. (See Dkt. ## 43,
15
     49.) The court cautions the parties that it will not grant additional extensions absent good
16
     cause.
17
              Dated this 24th day of September, 2019.
18



                                                        A
19

20
                                                        JAMES L. ROBART
21                                                      United States District Judge

22


     ORDER - 2
